DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application is in condition for allowance except for the presence of claims 16-22 directed to an invention non-elected without traverse.  Accordingly, claims 16-22 have been cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant claims a dual layer cured composite article as recited in claim 1.
	The closest prior art, Guha et al., WO2014/210310, teaches a vehicle component including a first cured layer of a molding composition having a predominant fiber filler chopped glass fibers, a second cured layer of molding composition having a predominant fiber filler chopped carbon fibers and a bonding agent between the first cured layer and the second cured layer wherein the first cured layer forms an outer layer and the second cured layer forms an interior layer [abstract, 0002 and 0007]. Paragraph 0007 discloses that the bonding agent is an elastomeric adhesive. Paragraph 0015 discloses carbon fibers present in the inner layer containing 10% to 40% by weight carbon fibers. Additionally, paragraph 0015 discloses that the outer layer contains between 10% to 60% glass fibers. Also, paragraph 0015 discloses that any given layer can include both carbon fibers and glass fibers in combination such that glass fibers 

	In summary, claims 1-7, 9 and 11-15 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMIE S THOMPSON whose telephone number is (571)272-1530.  The examiner can normally be reached on 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CAMIE S THOMPSON/Primary Examiner, Art Unit 1786